United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1630
                       ___________________________

                              Leon Jackson Rice, Jr.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Greg Blankenship, Officer, North Little Rock Police Department; Dan Haley,
  Officer, North Little Rock Police Department; Anthony Neff, Sergeant, North
  Little Rock Police Department; Robert Griffin, Sgt., North Little Rock Police
    Department; Danny E. Bradley, Chief of Police, North Little Rock Police
 Department; J. Kovach, Lt., North Little Rock Police Department; Scott Duncan;
                Natalie Dickson, Public Defender, Pulaski County

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: January 26, 2015
                            Filed: January 29, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      Inmate Leon Jackson Rice, Jr. appeals the district courts1 adverse entry of
judgment following a jury trial in his 42 U.S.C. § 1983 action. Upon careful
consideration of the issues Rice raises on appeal, we find no basis for reversal. The
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-